     Case 2:19-cv-02152-TLN-CKD Document 15 Filed 11/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES ALEXANDER RIALS,                            No. 2:19-cv-2152 TLN CKD P
12                      Plaintiff,
13           v.                                        ORDER
14   J. LOZANO, et al.,
15                      Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action filed

18   pursuant to 42 U.S.C. § 1983. Plaintiff’s amended complaint is before the court for screening

19   under 28 U.S.C. § 1915A(a). The court has conducted the required screening and finds that

20   plaintiff may proceed on a claim under the Eighth Amendment for sexual abuse against defendant

21   Bowen and a claim under the Eighth Amendment for failure to protect against defendants Lozano

22   and Footman. The amended complaint fails to state claims upon which relief can be granted

23   against any other defendant.

24           At this point, plaintiff has two options: 1) he may proceed on claims described above; or

25   2) make an attempt to cure the deficiencies in his amended complaint with respect to the other

26   defendants and claims in a second amended complaint. If plaintiff choses to amend, he should

27   refer back to the court’s March 23, 2020 order for guidance.

28   /////
                                                       1
     Case 2:19-cv-02152-TLN-CKD Document 15 Filed 11/20/20 Page 2 of 3


 1           Finally, plaintiff is reminded if he elects to amend that the court cannot refer to a prior

 2   pleading in order to make the second amended complaint complete. Local Rule 220 requires that

 3   an amended complaint be complete in itself without reference to any prior pleading. This is

 4   because, as a general rule, an any amended complaint supersedes all other pleadings. See Loux v.

 5   Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

 6           In accordance with the above, IT IS HEREBY ORDERED that plaintiff is granted 21 days

 7   within which to complete and return the attached form notifying the court whether he wants to

 8   proceed on a claim under the Eighth Amendment for sexual abuse against defendant Bowen and a

 9   claim under the Eighth Amendment for failure to protect against defendants Lozano and Footman

10   or whether he wishes to file a second amended complaint in an attempt to cure the deficiencies in

11   his amended complaint. If plaintiff does not return the form, this action will proceed on the

12   claims described above.

13   Dated: November 20, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     rial2152.op
19

20
21

22

23

24

25

26
27

28
                                                        2
     Case 2:19-cv-02152-TLN-CKD Document 15 Filed 11/20/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                    UNITED STATES DISTRICT COURT
11
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     JAMES ALEXANDER RIALS,                         No. 2:19-cv-2152 TLN CKD P
14
                       Plaintiff,
15
            v.                                      PLAINTIFF’S NOTICE OF
16
     J. LOZANO, et al.,                             HOW TO PROCEED
17
                       Defendants.
18

19
     Check one:
20
     _____ Plaintiff wants to proceed immediately on a claim under the Eighth Amendment for sexual
21
     abuse against defendant Bowen and a claim under the Eighth Amendment for failure to protect
22
     against defendants Lozano and Footman.
23
     _____ Plaintiff wants time to file a second amended complaint.
24
     DATED:
25
                                                        ________________________________
26                                                      Plaintiff
27

28
                                                    3
